By the Court.
It may be doubted whether the objection made in argument to the copy of the letter, for want of proper foundation being laid for the admission of secondary evidence, is open on the bill of exceptions. But, assuming it to be open, there was some evidence that the husband was the agent of the tenant, his wife, and there is nothing in the exceptions to show that the judge did not admit the- copy on that ground, or that he made any error of law in admitting it.
The amount of the income of the demandant was immate- , o nal upon the question whether the tenant had performed her *17contract to support him, and the regulation of the cross-examination was within the discretion of the presiding judge.
Whether the testimony of Hunter was competent depended upon the state of the whole evidence at the time it was offered, which was before the court below, and is not before us. The excepting party has not disclosed enough of the case to show that this testimony was incompetent.

Exceptions overruled.